Citation Nr: 0944850	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  04-43 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include anxiety and posttraumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel

INTRODUCTION

The Veteran served on active duty from December 1968 to July 
1970.  This appeal arises before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Veteran seeks service connection for an acquired 
psychiatric disorder, to include anxiety and post-traumatic 
stress disorder (PTSD).  His claim was denied by the RO on 
the bases that he does not have a confirmed diagnosis of PTSD 
by an appropriate medical specialist, and that he has not 
provided specific enough stressors to allow verification.

Review of the claims file shows that the Veteran has been 
diagnosed variously with anxiety, anxiety disorder, and PTSD.  
In 2003, his treating counselor at the Veteran's Center 
proffered a statement indicating a diagnosis of PTSD.  
Treatment records from Veterans Center dated in 2002 reflect 
that the Veteran reported he was assigned to a Military 
Police Battalion, Charlie Company, and that he reported such 
stressors as rocket attacks, being in a convoy that was 
ambushed, and in which a truck was hit.  Notwithstanding, the 
counselor did not provide an etiology for the diagnosed PTSD, 
nor do the counseling records reflect that clinical testing 
was conducted.  VA treatment records in 2003 show diagnoses 
of anxiety and anxiety disorder, rule out PTSD.  In October 
2007, a licensed clinical social work diagnosed PTSD, with a 
history of anxiety disorder.  In December 2007, a 
psychiatrist examining the Veteran for medication management 
indicated that that Veteran did not meet the threshold for 
PTSD.  The VA treatment records do not show that any clinical 
testing was performed and the psychiatrist did not indicate 
he had reviewed the claims file.  Consequently, neither the 
statement of the Veteran's treating counselor nor the 
statement of the VA psychiatrist are probative for the 
purposes of adjudicating this claim.  However, this evidence 
is accepted as establishing that the Veteran has been 
diagnosed with an acquired psychiatric disorder that may be 
related to his active service.

The Veteran testified at a hearing before the Board in 
September 2009 that he was stationed as part of a rolling 
patrol at the Third Army Field Hospital in Saigon, in 
approximately November or December 1969, when the hospital 
was put on alert for incoming wounded and subsequently took 
in a large number of personnel.  The Veteran testified that 
he was asked to help and that he helped carry wounded from 
the helicopter pad to the hospital.  He also testified that 
in preparing for the anniversary of the Tet Offensive, from 
approximately December 1969 through February 1970, his 
company, Charlie Company of the 716th MP Battalion was 
stationed at the perimeter of the Tan Son Nhut Air Base, 
where they took incoming enemy rocket attacks.  

Service personnel records reflect that he was assigned as a 
military policeman to Company C, 716th Military Police (MP) 
Battalion, and that he was stationed in Vietnam from May 1969 
to July 1970.  These records further show that he 
participated in the Tet 1969 Counteroffensive, and that he 
was awarded an Army Commendation Medal for his actions from 
May 1969 to July 1970.  The citation reflects, in part, that 
the Veteran "astutely surmounted extremely adverse 
conditions" in performing his duties.

Internet research reveals that the Veteran's unit, the 716th 
MP Battalion, and its attached units were awarded the 
Meritorious Unit Commendation for actions from 1 January 1968 
to 31 October 1969.  The citation states, in pertinent part:

Demonstrating extraordinary fortitude, 
tenacity and consummate skill in 
performing combat missions of defense and 
security of United States installations 
in the Saigon/Cholon area, the officers 
and men of the battalion excelled not 
only in all major combat confrontations, 
but also in the everyday duties of law 
enforcement, security operations and 
public relations.  


See Department of the Army (DA) General Order (GO) 48, 4 
August 1969, as amended by DA GO 2, 13 January 1971.

Accordingly, the Board finds that the Veteran served in 
combat and his lay testimony -- in the absence of evidence to 
the contrary and as long as it is credible and consistent 
with the circumstances of service -- are accepted as 
conclusive evidence of the occurrence of the stressor.  See 
38 U.S.C.A. § 1154(b) (West 2002); Pentecost v. Principi, 
16 Vet. App. 124, 128-9 (2002).

Accordingly, a VA examination is necessary to determine the 
nature, extent, and etiology of any acquired psychiatric 
disorder found, to include anxiety and PTSD.  See McClendon 
v. Nicholson, 20 Vet. App. 79 (2006).  In addition, the 
Veteran identified private treatment records and provided 
signed release to the RO to obtain them in March 2008.  These 
records have not been obtained.  

Accordingly, the case is remanded for the following actions:

1.  Contact the Veteran and afford him 
the opportunity to identify or submit any 
additional pertinent evidence in support 
of his claims.  Based on his response, an 
attempt must be made to procure copies of 
all records which have not previously 
been obtained from identified treatment 
sources, to include psychiatric and 
counseling treatment records from the 
Westside Veterans Center in Parma, Ohio; 
the McCafferty Outstation in Cleveland, 
Ohio; and the McCafferty VA Outpatient 
Clinic in Cleveland Ohio.  All attempts 
to secure this evidence must be 
documented in the claims file.  If, after 
making reasonable efforts to obtain named 
records, such records are not able to be 
secured, the Veteran must be notified as 
to (a) the specific records that were 
unable to be obtained; (b) briefly 
explain the efforts that were made to 
obtain those records; and (c) describe 
any further action to be taken by VA with 
respect to the claim.  The Veteran must 
then be given an opportunity to respond.  

2.  As the veteran has been shown to 
have "engaged in combat with the 
enemy," the Veteran's lay testimony 
must be accepted -- in the absence of 
evidence to the contrary and as long as 
it is credible and consistent with the 
circumstances of service -- as 
conclusive evidence of the occurrence of 
the stressor.  

3.  The Veteran must be scheduled for a 
comprehensive VA psychiatric examination 
to be conducted by an examiner who has 
never previously examined or treated the 
veteran to determine the etiology of all 
psychiatric disorders that are present.  
The entire claims folder must be made 
available to the examiner in conjunction 
with this examination.  The stressor or 
stressors that have been determined are 
established by the record must be 
specified for the examiner and the 
examiner must be instructed that only 
those events that are credible and 
consistent with the circumstances of the 
Veteran's service may be considered for 
the purpose of determining whether the 
Veteran was exposed to a stressor in 
service.  All pertinent symptomatology 
and findings must be reported in detail.  
Any indicated special diagnostic tests 
that are deemed necessary for an 
accurate assessment must be conducted.  
Any further studies deemed relevant by 
the examiner must also be conducted.  
The examination report must reflect 
review of pertinent material in the 
claims folder.  The examiner must 
integrate the previous psychiatric 
findings and diagnoses of current 
findings to obtain a true picture of the 
nature of the Veteran's psychiatric 
status.

If the diagnosis of PTSD is deemed 
appropriate, the examiner must specify 
(1) whether each alleged stressor found 
to be established by the record was 
sufficient to produce post-traumatic 
stress disorder; and (2) whether there is 
a link between the current symptomatology 
and one or more of the inservice 
stressors found to be established by the 
record and found sufficient to produce 
PTSD by the examiner.

A complete rationale for all opinions 
must be provided.  If any of the above 
requested opinions cannot be made without 
resort to speculation, the examiner must 
state this and specifically explain why 
an opinion cannot be provided without 
resort to speculation.  The report 
prepared must be typed.

4.  Notify the Veteran that it is his 
responsibility to report for the 
scheduled examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§ 3.158, 3.655 (2009).  In the event that 
the Veteran does not report for the 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

5.  After undertaking any other 
development deemed essential in addition 
to that specified above, the Veteran's 
claim for an acquired psychiatric 
disorder, to include anxiety and PTSD, 
must be readjudicated.  If the benefit on 
appeal remains denied, the Veteran and 
his representative must be provided a 
supplemental statement of the case.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal must be returned to 
the Board for appellate review.  

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

